Banke, Chief Judge.
Malcolm Edward Richmond was tried without a jury and found guilty of driving under the influence of alcohol. He appeals.
There is no dispute over the fact that appellant drove his vehicle off the road and hit the curb, flattening two tires. An intoximeter test subsequently administered to him showed his blood-alcohol content to be .23 percent. Appellant admitted having consumed “a couple of beers” during dinner and “a few drinks” thereafter at a lounge on the night in question, but he denied having been intoxicated. Held:
1. Appellant contends that the trial court erred in refusing to allow his wife to testify on his behalf. However, the transcript reveals that appellant’s wife never actually took the stand on his behalf but instead merely interjected the assertion, after the trial court had announced its finding of guilty, that the appellant had not been intoxicated on the evening in question. Under the circumstances, we find no indication that the court refused to allow any testimony to be offered on the appellant’s behalf.
*499Decided April 4, 1985
Malcolm E. Richmond, pro se.
Gayle B. Hamrick, Solicitor, Michael C. Eubanks, Assistant Solicitor, for appellee.
2. Appellant contends that the trial judge improperly expressed an opinion on the evidence by commenting just prior to announcing his decision, “You were obviously driving drunk — that’s what your problem was. That’s why you don’t remember them reading you your rights and everything else.” Because the remark was made at the conclusion of the evidence and because there was no jury to be influenced by it, it did not constitute an impermissible expression of opinion but instead constituted a permissible conclusion by the trier of fact in the case, based on his interpretation of the evidence.
3. Appellant contends that the trial court erred in repeatedly interrupting the testimony of the witnesses and refusing to allow him to present his case fully. However, the transcript does not reflect any interruptions other than the comments made by the judge at the close of the appellant’s testimony which have been examined in Division 2 of this opinion. Accordingly, this enumeration of error is also without merit.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.